Order appealed from reversed, on the law and on the facts, with $20 costs and disbursements to the appellant, the injunction vacated, and the motion for an injunction pendente lite denied, *786with $10 costs. Respondent was required and failed to establish irreparable injury unless the injunction sought is granted. (Gilbert v. Burnside, 6 A D 2d 834; Hauth v. Giant Portland Cement Co., 33 Del. Ch. 496; 5 Fletcher’s Cyclopedia Corporations, § 2071.) Nor was there for the purpose of enjoining an annual meeting a sufficient showing of clear wrongdoing on the part of the management in the circulation of proxy statements and the proposed circulation of the annual report. The desirability of. additional time to enable the respondent to disseminate facts and disclosures concerning the incumbent board is insufficient basis for the relief sought. Concur — Breitel, J. P., M. M. Frank, McNally and Stevens, JJ.; Rabin, J., dissents and votes to affirm in a dissenting memorandum, as follows: I dissent and vote to affirm. I believe it is in the interest of all the stockholders that they receive as much information with respect to the affairs of the company as possible before the voting for directors takes place. Inasmuch as there would appear to be no prejudice to anyone by postponement of the meeting, the stay granted below would seem proper.